United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, Hendersonville, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-425
Issued: October 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 26, 2007 appellant filed a timely appeal of the October 30, 2007 merit
decision of the Office of Workers’ Compensation Programs which denied his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant sustained an occupational disease in the performance of
duty.
FACTUAL HISTORY
On July 25, 2007 appellant, then a 57-year-old city carrier, filed an occupational disease
claim alleging that he sustained severe degenerative joint disease in the right shoulder as a result
of use of his right shoulder while casing mail.
On August 8, 2007 the Office requested additional factual and medical information from
appellant in order to develop his claim. Appellant responded in a September 5, 2007 letter

noting that his position required awkward shoulder motions while casing the mail for three to
three and a half hours each day. He first noticed his condition on July 19, 2007 when he was
diagnosed with severe degenerative joint disease in the right shoulder.
In an August 28, 2007 progress note, Dr. Kismet Collins, Board-certified in internal
medicine, confirmed that appellant had severe degenerative arthritis in his right shoulder. He
opined that it was as likely as not that appellant’s current work had caused his degenerative
arthritis. Dr. Collins opined that the repetitive motion of appellant’s right arm could be expected
to present the bone changes exhibited in appellant’s right shoulder.
In an October 30, 2007 decision, the Office denied appellant’s occupational disease claim
finding that the medical evidence did not establish that his right shoulder condition was causally
related to the accepted work activities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed, or stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.2
Causal relationship is a medical issue3 which is established though medical evidence
which must include a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant,4 must be one of reasonable medical certainty5 and must be supported by medical
1

Anthony P. Silva, 55 ECAB 179 (2003).

2

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

2

rationale explaining the nature of the relationship between the diagnosed condition and the
established factors of employment.6
ANALYSIS
Appellant alleged that the severe degenerative joint disease in his right shoulder was
causally related to overuse of his shoulder while casing mail. The Office accepted appellant’s
alleged work factors. Appellant was diagnosed with severe degenerative arthritis of the right
shoulder. The issue is whether the medical evidence is sufficient to establish that appellant’s
diagnosed condition is causally related to his employment factors.
The medical evidence submitted does not establish that appellant’s right shoulder
condition was causally related to his employment. As part of appellant’s burden of proof he must
submit rationalized medical opinion evidence based on a complete factual and medical background
showing causal relationship.7 Dr. Collins diagnosed severe degenerative arthritis in the right
shoulder and opined that it was as likely as not that appellant’s work caused his condition.
However his opinion is not supported by a complete factual medical history or rationale
explaining the nature of the relationship between the diagnosed condition and the established
factors of employment. Dr. Collins merely noted that the repetitive motion which appellant’s job
requires of his right arm could contribute to the bone changes appellant was exhibiting. He did
not include in his report a detailed history of appellant’s employment activities. Lacking a
detailed awareness of appellant’s work factors, Dr. Collins failed to describe with any specificity
what appellant was physically doing at work and the length of time appellant was engaged in
these activities. Furthermore, Dr. Collins failed to explain how these activities caused or
aggravated appellant’s condition. A mere conclusion without medical rationale explaining how
and why the physician believes that a claimant’s accepted work factors could result in a
diagnosed condition is not sufficient to meet the claimant’s burden of proof. The medical
evidence must include a complete factual history and rationale explaining how the physician
reached the conclusion he is supporting.8 Dr. Collins’ report is insufficient to establish causal
relation.
While appellant states that he believes his right shoulder condition is related to his
employment the mere belief that the disease or condition was caused by employment factors is
not sufficient to establish a causal relationship between the two.9 The medical evidence of
record is not sufficient to meet appellant’s burden of proof to establish that his degenerative
arthritis in the right shoulder is causally related to his federal employment.

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

G.T., 59 ECAB _____(Docket No. 07-1345, issued April 11, 2008); Nancy G. O’Meara, 12 ECAB 67,
71 (1960).
8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

CONCLUSION
The Board finds that appellant has not met his burden to establish that his right shoulder
condition is causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT October 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

